Citation Nr: 1326403	
Decision Date: 08/19/13    Archive Date: 08/26/13

DOCKET NO.  09-48 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran had active duty service from April 1952 to May 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the RO in San Diego, California, that denied service connection for sleep apnea.   

In a July 23, 2012 decision, the Board denied entitlement to service connection for sleep apnea.  However, in mid-June 2012, prior to issuance of its July 2012 decision, the Board had received a request from the Veteran's attorney for a photocopy of his claims file.  This request was dated in April 2012, and had originally been submitted to the RO, but was later forwarded to the Board.  In a June 2012 facsimile cover sheet sent to the Board with his request for a copy of the claims file, the attorney also requested an extension of 60 days to submit additional evidence and argument after receiving the copy.  A copy of the claims file was forwarded to the Veteran's attorney on July 19, 2012. 

In August 2012, the Veteran's attorney filed a motion to vacate the Board's July 23, 2012 decision.  He stated that he received a copy of the Veteran's claims file on July 24, 2012, after the case had already been decided.  He contended that the Veteran had been denied due process as he was not given the requested 60 days to submit additional evidence and argument after receiving the copy of the claims file.  He added that if the motion were granted, he requested an additional 60-day extension of time in which to respond.  

Accordingly, in a January 2013 order, the Board vacated the July 23, 2012 Board decision to prevent prejudicing the appellant.  See 38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2012); 38 C.F.R. § 20.904 (2012).

The Veteran's representative has since submitted additional evidence and argument that was received by VA in February 2013.  As the 60-day period has expired, the Board will proceed with adjudication.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office (RO).  VA will notify the appellant if further action is required.


REMAND

Regrettably, the Board finds that this case must be remanded to the RO prior to appellate review.

Initially, the Board notes that the Veteran's representative submitted additional pertinent evidence in February 2013, without waiving initial RO review of this evidence.  See 38 C.F.R. § 20.1304.  Specifically, he submitted a copy of an abstract of a medical treatise regarding a possible relationship between sleep apnea and nocturia, and duplicate service treatment records dated in 1972 showing that the Veteran was treated for diabetes mellitus in service, and had complaints of fatigue and nocturia for one year.  This evidence is referred to the RO for initial review.  Id.

The Veteran's representative contends that the report of a March 2012 VA examination was inadequate as it was based on an inaccurate factual predicate, specifically, that the Veteran had only one complaint of fatigue in 1971 during service, while a March 1972 service treatment record reflects that he reported fatigue for one year.

In light of the additional evidence and contentions listed above, the RO should obtain an addendum medical opinion from the VA examiner who conducted the March 2012 VA examination, based on a complete review of the claims file, including the medical treatise submitted by the Veteran's representative, the service treatment records (including the 1972 records) and the other evidence of record.  38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2012); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination in a service-connection claim, even if not statutorily obligated to, it must provide an adequate one, else, notify the claimant why one will not or cannot be provided); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (VA's duty to assist includes providing an adequate examination when such an examination is indicated); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (A medical opinion is only as good and credible as the history on which it was based, and if based on an inaccurate factual premise it has no probative value.).  The examiner should be asked to opine on whether any current sleep apnea is related to service.

On remand, the RO should attempt to obtain any relevant private or VA medical records of treatment for sleep apnea since service, that are not already on file, including any ongoing medical treatment for this condition.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated him for sleep apnea since service.  After securing any necessary releases, obtain any relevant medical records that are not already on file.

2.  After obtaining all additionally identified records, obtain an addendum VA medical nexus opinion concerning the etiology and date of onset of sleep apnea from the examiner who performed the March 2012 VA examination. The claims file must be provided to and reviewed by the examiner.  If the prior March 2012 VA examiner is unavailable to provide this supplemental opinion, then obtain this comment from a qualified examiner.  In this eventuality, however, the Veteran may need to be reexamined, but this is left to the examiner's discretion.

Based on a review of the entire record, including the service treatment records dated in 1972 and the medical abstract discussed above, the examiner should provide an opinion as to the etiology of any current sleep apnea - including the likelihood (very likely, as likely as not, or unlikely) that this current disability had its onset in service or is otherwise related to his service.  

The examiner must discuss the medical rationale of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

3.  Then readjudicate this claim in light of all additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to respond before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KELLI A. KORDICH 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



